IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,088

                           GARY DAVID GREEN, Appellant

                                              v.

                                THE STATE OF TEXAS

               ON DIRECT APPEAL FROM CAUSE NO. 19FC-1013C
                       IN THE 94 TH DISTRICT COURT
                            NUECES COUNTY

       Per curiam.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 94 th District

Court of Nueces County, Cause No. 19FC-1013C, styled The State of Texas v. Gary

David Green. Appellant has filed in this Court a motion titled “Joint Motion to Abate

Appeal for Completion of the Record.”

       In his motion, appellant requests “[c]opies of all jury cards and juror

questionnaires from the trial” in this case. Appellant should first present his request for
                                                                                      Green – 2

the disclosure of this information to the trial court. See T EX. C ODE C RIM. P ROC. Art.

35.29.

         Appellant further lists numerous other items that he contends are missing from the

appellate record. Because the trial court is in a better position to determine the accuracy

of the record, we abate the appeal and remand this cause to the trial court to resolve this

issue. The trial court is directed to make findings of fact regarding whether the items in

question have been omitted from the record, and if so, whether they should be included.

If the trial court determines that certain items need not be included in the record, then the

trial court should state its reasons for making that determination. If the trial court

determines that any relevant items have been omitted from the clerk’s record or reporter’s

record, then the trial court shall direct the clerk and/or court reporter to prepare, certify,

and file in this Court a supplemental record containing the omitted items. See T EX. R.

A PP. P. 34.5(c)(1) & 34.6(d).

         The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days

thereafter.

         IT IS SO ORDERED THIS THE 30 th DAY OF MARCH, 2020.

Do not publish